Citation Nr: 0623725	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for microbacterium 
avium-intracellulare complex (MAC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from July 1957 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

These matters were previously before the Board in May 2005, 
when they were remanded for further development.  

On July 18, 2006, the Board granted a motion to advance this 
case on its docket.

The issue of service connection for MAC is remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not currently have PTSD.

2.  The veteran's current generalized anxiety disorder is 
related to his period of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).

2.  Generalized anxiety disorder was incurred in service.  
38 U.S.C.A. § 1131.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

September 2001 and May 2005 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The May 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As to the 
issue of service connection for a psychiatric disorder, while 
the Board is denying service connection for PTSD, it is 
granting service connection for generalized anxiety disorder.  
As such, there is no prejudice to the veteran.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified. The veteran was also afforded 
several VA examinations.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claims.

Psychiatric Disorder

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.

The veteran has not claimed participation in combat or a 
combat related stressor.  The veteran maintains that he 
currently has a psychiatric disorder as a result of his 
duties performed as a radar specialist while stationed at 
Labrador from May 1960 to May 1961.  In any event the PTSD 
aspect of the veteran's claim turns on the first element of 
service connection under 38 C.F.R. § 3.304(f), whether he 
meets the criteria for that diagnosis

The veteran's service medical records do not reveal any 
complaints or findings of a psychiatric disorder. 

The veteran's service personnel records reveal that he served 
as an "AC&W" operator while stationed at Labrador from May 
19609 to May 1961.  

In a July 2001, PTSD questionnaire response form, the veteran 
indicated that he was confined underground for 12 months.  He 
stated that he continuously sat in front of a radar scope.  
He added that one person shot himself, and that another hung 
himself while he was stationed there.  He stated that he 
could not remember their names.  

In February 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
flashbacks and problems with sleeping.  The veteran denied 
having received treatment from a mental health professional 
at the time of the examination.  The veteran stated that he 
served a 12 month stint at Goose Bay in Labrador.  He noted 
that this was a stressful tour and that he had heard that two 
men had committed suicide while he was stationed there but 
that he did not see it. The veteran indicated that the base 
was underground.  He denied feeling afraid for his life 
despite some "involvement with the Russians."

The diagnosis was generalized anxiety disorder.  The 
generalized anxiety disorder appeared to be the result of his 
difficulties adjusting to physical problems.  The veteran 
reported flashbacks, but the examiner noted that it seemed as 
if the symptoms were those he had heard from other veterans, 
as the descriptions seemed a bit rehearsed.  The veteran 
reported having less interest in being with people since 
1995, which seemed to be about the time that his physical 
problems were worsening and that he stopped working.  

The examiner further noted that the veteran did not appear to 
have anxiety related to PTSD.  

In VA treatment records dated from 2003 to 2005 and in a 
letter dated in June 2004, a VA psychiatrist noted the 
veteran's reports of stressors while serving as a radar 
worker in Labrador.  She reiterated his reports of being 
underground, spending a year in the cold and snow with 
nothing to do except work.  He was noted to have developed 
claustrophobic anxiety and depression associated with the 
deprivation of normal human activity, except for watching the 
radar site.  She observed that the veteran reported that two 
people had committed suicide.  She diagnosed PTSD directly 
related to military experiences of remote assignment and 
suicidal deaths.  She also noted that the veteran had worry 
and concern about exposure to radiation from early radar 
units.  

The veteran was afforded a VA examination in September 2005 
by a board-certified psychiatrist.  The examiner indicated 
that the claims folder had been reviewed.  The examiner noted 
that the veteran served as a radar technician and was 
stationed underground in Goose Bay outside of Labrador during 
the Cold War.  The veteran stated that he spent one year 
underground.  His job was to pick up aircraft on a radar 
screen so that U. S. aircraft could intervene prior to them 
possibly entering U. S. territory.

The veteran stated that it was so cold that he could not get 
out and that there was no social interaction.  He reported 
that he would call out to aircrafts to scramble when they 
would see blips on the screen.  He indicated that this was a 
stressful job.  The veteran stated that he was isolated with 
about 250 other men.  He noted that his anxiety at that time 
was so bad that he could have easily been pushed over the 
edge and killed himself.  

The veteran stated that his problems with anxiety began while 
he was at Labrador.  He described episodes of panic where he 
would become real anxious and have shortness of breath.  The 
examiner noted that the veteran was diagnosed as having a 
generalized anxiety disorder at the time of his February 2002 
VA examination.  The examiner further observed that there 
were also several diagnoses of PTSD in the veteran's records.  
Following examination, an Axis I diagnosis of generalized 
anxiety disorder was rendered.

The examiner found that the veteran did not meet the criteria 
for a diagnosis of PTSD.  He noted that for a diagnosis of 
PTSD the person had to have been exposed to a traumatic event 
in which they experienced, witnessed, or were confronted 
with, an event or events that involved actual or threatened 
death or serious injury or threat to the physical integrity 
of self or others.  He further observed that the person's 
response had to involve fear, helplessness, or horror.  

The examiner stated that there was no evidence of a traumatic 
event in the veteran's history to support a diagnosis of 
PTSD.  It appeared that he had problems with anxiety and 
depression and would meet the criteria for a generalized 
anxiety disorder.  The examiner noted that it was unclear as 
to whether the veteran had any underlying anxiety disorder 
prior to entering active military service but by his report, 
he did at least have exacerbation of generalized anxiety 
disorder while on active duty military service.

In a report of VA outpatient treatment in December 2005, the 
VA physician who had previously diagnosed PTSD, wrote that 
the veteran met the criteria for both PTSD and a panic 
disorder related to his service in Labrador.  The examiner 
noted that the veteran was underground for a year at Labrador 
and that he developed anxiety and panic attacks during this 
tour underground.  The examiner reported that the veteran's 
wife had saved his letters where he described being in a 
"hell-hole" and having feelings of entrapment.  The veteran 
stated that he had his first panic attack while at Labrador 
and had not had any prior to that time.  Diagnoses of PTSD 
and panic disorder with agoraphobia were rendered.  

Letters forwarded by the veteran, and reportedly written by 
him while in Labrador, make reference to his having nothing 
to do but work, not being able to wait to leave Labrador, not 
being able to step outside, and noting the place was like a 
"hell-hole" and a prison.  

There are conflicting opinions as to whether the veteran 
currently has PTSD.  The February 2002 and September 2005 VA 
examiners, following a thorough review of the claims folder 
and a complete examination of the veteran, both indicated 
that the veteran did not meet the criteria for PTSD.  A 
treating physician has concluded that the veteran does meet 
the criteria for a diagnosis of PTSD related to the claimed 
in-service stressors.  

The opinions that the veteran had PTSD related to his period 
of service were based upon a history provided by the veteran 
and not upon a complete review of the veteran's claims 
folder.  This history is not compatible with the service 
medical records inasmuch as they show no psychiatric 
complaints, and the veteran's affirmative report that he had 
no psychiatric symptoms, while he told the VA physicians that 
he was experiencing such symptoms during service.

The Board is giving more weight to the opinions rendered by 
the February 2002 and September 2005 VA examiners that the 
veteran did not have PTSD as they were based upon a thorough 
review of the claims folder and a comprehensive examination.  

However, the Board observes that the veteran has been 
diagnosed as having generalized anxiety disorder at the time 
of each VA examination.  The veteran has been found to have 
anxiety symptoms related to being stationed at Labrador while 
in service.  The September 2005 VA examiner linked the 
generalized anxiety disorder to service.

While that examiner speculated about the possibility of 
anxiety disorder existing prior to service, there is no 
evidence in the claims folder supporting a conclusion that it 
pre-existed service.  In the absence of clear and 
unmistakable evidence, the veteran is presumed to have been 
in sound condition when accepted for service.  38 U.S.C.A. 
§ 1132 (West 2002).  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

Based upon statements of the veteran, the letters he sent to 
his wife while stationed at Labrador, the findings of anxiety 
at the time of VA outpatient visits and at the time of the VA 
examinations, with the September 2005 VA examiner relating 
the veteran's current generalized anxiety disorder to his 
period of service, it cannot be stated that the preponderance 
of the evidence is against the claim of service connection 
for a generalized anxiety disorder.  Resolving reasonable 
doubt in favor the veteran, service connection is warranted 
for a generalized anxiety disorder.  


ORDER

Service connection for a psychiatric disability, namely a 
generalized anxiety disorder, is granted.  


REMAND

In its May 2005 remand, the Board requested that the veteran 
be afforded a VA examination to determine whether he had MAC, 
or its residuals, and if so whether it was at least as likely 
as not the result of inservice asbestos exposure or some 
other disease or injury in service.  The examiner was to 
provide a rationale for these opinions.  

In September 2005, the veteran was afforded the requested 
examination.  Following examination, diagnoses of MAC 
infection and COPD were rendered.  The examiner concluded 
that it was less likely that MAC was the result of inservice 
asbestos exposure.  The examiner did not provide a rationale 
for this opinion.  

In his April 2006 written presentation, the veteran's 
representative argued that the appeal was not ready for 
review as the September 2005 VA examiner did not provide any 
rationale for his opinion.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id.

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be returned 
the examiner who performed the September 
2005 VA examiner, if possible.  Following 
a review of the claims folder, the 
examiner should again be requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
MAC was the result of inservice asbestos 
exposure or some other disease or injury 
in service.  The examiner must give a 
rationale for each opinion.  If the 
September 2005 VA examiner is not 
available, the claims fielder should then 
be reviewed by another physician with the 
above questions being fully answered with 
complete detailed rationale.  

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


